DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 5 and 9 in the reply filed on11/01/21 is acknowledged.   Thus, claims 2, 4, 6-8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the scope of the claims directed to “a substrate inspection device” as clearly define in the preamble of the claims and  the following limitations  “generates actual solder position information of a solder group that the electronic component is mounted on based on the image, wherein the solder group includes two or more solders; and
	generates, based on design data or manufacturing data, ideal solder inspection reference information indicating a reference inspection position and/or a reference inspection range of the solder included in the solder group; generates, based on the design data or the manufacturing data, ideal adhesive inspection reference information indicating a reference inspection position and/or a reference inspection range of the adhesive, wherein the adhesive has a curing temperature higher than a melting temperature of the solder, outputs, to the component mounting machine and as mounting position adjustment information, information based on an amount of positional misalignment and a direction of positional misalignment of the actual solder position information relative to ideal solder position information, wherein the ideal solder position information indicates a position of the solder group included in the design data or in the manufacturing data, the mounting position adjustment information indicates an amount of positional misalignment and a direction of positional misalignment of an expected mounting position information, and the expected mounting position information indicates an expected mounting position of the electronic component relative to an ideal mounting position information that indicates an ideal mounting position of the electronic component that is mounted on the solder group; inspects each of the solders included in the solder group based on actual inspection reference information obtained by shifting the ideal solder inspection reference information by the mounting position adjustment information; and	 inspects the adhesive based on the ideal adhesive inspection reference information” (see claim 1, lines 10-44) appear to be the operations and/ or functions of the processor which do not further limit the claimed device which made scope of the claim unclear.   In formulate the rejection on the merits the 
Similar to the above the dependent  claims 3, 5, 9  do not appear to contain any additional features of base claim to which they refer because the claims above directed to operation of the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al (US 8131061).
Mamiya et al discloses the claimed substrate inspection device that is placed on an upstream side of a component mounting machine that mounts an electronic component on solder that is printed on a substrate by a solder printing machine, and that inspects the solder and a thermosetting adhesive applied on the substrate, the substrate inspection device comprising: 
	an irradiator 3 that irradiates the solder and the adhesive with light (see Fig. 1); 
	an imaging device 4  that takes an image of the irradiated solder and the irradiated adhesive; and (see Fig. 1)
	


    PNG
    media_image1.png
    362
    299
    media_image1.png
    Greyscale

	a processor 5 (see Fig. 2).

    PNG
    media_image2.png
    276
    445
    media_image2.png
    Greyscale
 
	said processor configured to:   “generates actual solder position information of a solder group that the electronic component is mounted on based on the image, wherein the solder group includes two or more solders; and generates, based on design data or manufacturing data, ideal solder inspection reference information indicating a reference inspection position and/or a reference inspection range of the solder included in the solder group; generates, based on the design data or the manufacturing data, ideal adhesive inspection reference information indicating a reference inspection position and/or a reference inspection range of the adhesive, wherein the adhesive has a curing temperature higher than a melting temperature of the solder, outputs, to the component mounting machine and as mounting position adjustment information, information based on an amount of positional misalignment and a direction of positional misalignment of the actual solder position information relative to ideal solder position information, wherein the ideal solder position information indicates a position of the solder group included in the design data or in the manufacturing data, the mounting position adjustment information indicates an amount of positional misalignment and a direction of positional misalignment of an expected mounting position information, and the expected mounting position information indicates an expected mounting position of the electronic component relative to an ideal mounting position information that indicates an ideal mounting position of the electronic component that is mounted on the solder group; inspects each of the solders included in the solder group based on actual inspection reference information obtained by shifting the ideal solder inspection reference information by the mounting position adjustment information; and	 inspects the adhesive based on the ideal adhesive inspection reference information” which do not further limit the claimed device because no further structural existed in the above. 
	Limitations of claims 3, 5 and 9 do not appear to contain any additional features which in combination with the features of any claim to which they refer to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt